DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripp et al. (US 20150139477) in view of Basnet et al. (US 20080212822).
Regarding claims 1 and 10, Tripp discloses a speaker unit having an edge supporting a diaphragm that is displaced by a drive signal (Paragraphs: 0022, 0055 and fig.1: Tripp discusses how an inner edge and an outer landing extending radially outward from the outer edge for connection to the diaphragm), the edge comprising: an inner notch extending in a diaphragm-side region (Paragraph: 0060, fig.4 and fig.5, 416) and an outer notch extending in a frame-side region near the inner notch (Paragraph: 0064 and fig.4, 306, 308: Tripp discusses how the notch traverses from the inner edge to the outer edge, i.e. notch extending to the inner notch), wherein 
Tripp discloses the invention set forth above but does not specifically points out “an angle B formed by an extending direction of the outer notch with respect to a line radially extending from an edge center is larger than an angle A formed by an extending direction of the inner notch with respect to the line”
Basnet discloses an angle B formed by an extending direction of the outer notch with respect to a line radially extending from an edge center is larger than an angle A formed by an extending direction of the inner notch with respect to the line (Paragraphs: 0014-0015, 0049 and fig.8A, 6A-6B: Basnet discusses how an angle of the grooves which comprises a curve in plan view in the range of 10 to 90 degrees; and how the groove path in plan view traverses a substantially straight line from the inner circumferential border 105 (i.e. inner notch) to the outer circumferential border 110 (i.e. direction of the outer notch), wherein the angle, of the groove path typically ranges from 30 to 60 degrees, i.e. it obvious that an edge center can be vary or larger than an angle A formed by an extending direction of the inner notch with respect to the line). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Tripp, wherein an angle B formed by an extending direction of the outer notch with respect to a line radially extending from an edge center is larger than an angle A formed by an extending direction of the inner notch with respect to the line, as taught by Basnet, thus reducing the stress concentrations and buckling, as discussed by Basnet.    

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            01/14/2021